Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This communication is a First Action Interview Office Action (FAI Step 2) in reply to application number 16/868,131 filed on 05/06/2020, and in response to the interview held on 07/07/2022.
Claims 7-26 are currently pending and have been examined.

Claim Objection
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 21 recites the limitations of “the touchscreen display” and “the graphical user interface” and “the sales notification application,” which lack antecedent basis because these limitations have not been introduced into the claims.  Appropriate correction is required.
Claims 22-26 depend from claim 21 and fail to cure the deficiencies noted above, and are therefore rendered indefinite based on their dependency from an indefinite base claim.

Claim 22 recites the limitation of “the apparatus,” which lacks antecedent basis because this limitation has not been introduced into the claims.  Appropriate correction is required.

Claim 26 recites the limitation of “the graphical user interface,” which lacks antecedent basis because this limitation has not been introduced into the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 10-11, 21-22, and 24-25 are rejected under 35 U.S.C. §103 as unpatentable over Poole (US 2018/0189786) in view of Finnegan et al. (US 2018/0150869, hereinafter “Finnegan”) in view of Keener, Jr. et al. (US 2010/0121775, hereinafter “Keener”).

Claims 7/21:  As per claim 7, Poole teaches an apparatus, comprising:
a memory (paragraphs 21 and 66: Account provider system 150, client device 120, and/or data extraction processor 140 may include data storage, including for example, random access memory (RAM) and read only memory (ROM), which may be configured to access and store data and information and computer program instructions);
a processor (paragraphs 20-23: Account provider system 150, client device 120, merchant system 130, and/or data extraction processor 140 may further include, for example, a processor, which may be several processors, a single processor, or a single device having multiple processors);
a touchscreen display operable to receive inputs and present a graphical user interface generated by the processor (paragraphs 19, 32, 56, 68, 70-71, and 73-74: enable touch sensitive displays; Touchscreen/display control 220 may be any device or controller that controls an electronic visual display);
a sales notification application including programming code stored in the memory, wherein the sales notification application when executed by the processor is operable (paragraphs 8-9, 15-16, 35, 76, 94-99:  price adjustment server may automatically generate and transmit a notification to the user indicating the price change;  If a match is identified, the current location of the customer mobile device may be transmitted to the price adjustment server, which may, in real time, transmit a notification to the customer mobile device; Software applications on client device 120 may include, for example, client application 124, which may be integrated with or separate from a mobile wallet application, which may be utilized to generate a notification of a price change for a transaction) to:
establish a linkage to a payment account and a payment card associated with the payment account (paragraphs 27, 53, and 74:  The SE may, for example, store information related to a person, customer, financial institution, or other entity. The SE may store information related to a financial account, such as, for example, transaction card data (e.g., a credit card number, debit account number, or other account identifier, account balance, transaction history, account limits, budget data, recent transactions, and/or the like); count provider system 150 may include systems associated with, for example, a banking service company such as Capital One®, Bank of America®, Citibank®, Wells Fargo®, Sun Trust™, various community banks, and the like, as well as a number of other financial institutions such as Visa®, MasterCard®, and American Express® that issue credit and/or debit cards, for example, as transaction cards. Account provider system 150 may include and/or be connected to one or more computer systems and networks to process transactions);
send an image of a receipt of a product purchase transaction to an image recognition service (paragraphs 6, 36-37, 76, 94, 99:  FIG. 4 illustrates an example method of generating a notification of a price change for a transaction and facilitating an associated price adjustment based on electronic image capture of a paper receipt for the transaction. The process 400 may begin at block 401. A client device 120 may utilize image capture system 126 to capture an image of a paper transaction receipt at block 402. Client device 120 may send the captured electronic image to data extraction processor 140, which may extract transaction data from the captured transaction receipt image);
receive, from the image recognition service, recognized text of the image of the receipt (paragraphs 37-39, 41-42, and 99:  content from the paper document may be extracted by the data extraction processor 140, which may include an OCR device that may convert images of text into characters. Specifically, data extraction processor 140 may enhance extract transaction receipt data from a paper receipt, which may include identifying store keeping unit (SKU) level inventory information. The specific extracted transaction information may also include specific details of the individual transaction items; The raw extracted text may also be parsed to classify the other text as belonging to a certain field. Predictive methods can be used to identify what text belongs in what field based on general properties of text in certain fields, such as dates, monetary mounts, addresses, names, etc. Numbers found on the statement can also be classified based on their location with respect to certain keywords that may be found on the statement, such as “Credit Card No.,” “Merchant Name,” “Merchant Location,” “Total Balance,” “Date,” “Time,” and so on);
obtain, from the recognized text, a list of products included on the receipt of the product purchase transaction (paragraphs 37-39 and 100: The specific extracted transaction information may also include specific details of the individual transaction items; the identifying information may include SKU level inventory information, and specific details of the individual transaction items; The matches may then be used to verify that the user utilizing client device 120 actually purchased the transaction items contained on the transaction receipt to in turn verify the authenticity of the transaction receipt itself);
present, in the graphical user interface presented on the touchscreen display … [information related to] the recognized text (paragraphs 19, 32, 56, 68, 70-71, 73-74, and 94: enable touch sensitive displays; Touchscreen/display control 220 may be any device or controller that controls an electronic visual display; automatically generate and transmit an email to the customer service department of the merchant from which the transaction item was purchased, requesting a price adjustment that is credited back to the payment instrument used in making the transaction. The price adjustment amount may be the difference between the original purchase price and the current transaction price. The email may include the picture of the paper receipt captured by client device 120 and processed by image capture system);
receive, via an input to the graphical user interface presented on the touchscreen display, an indication … presented in the graphical user interface (paragraphs 68 and 71: Display 222 also may be a touchscreen display that for example allows a user to interact; may receive inputs from control gestures provided by a user);
provide product information…wherein the product information includes a portion of the recognized text from the receipt related to a product price, a location of a sale of the selected product, a quantity of the product involved in the sale of the selected product (paragraphs 37-39:  extracting content from transaction receipt may include utilizing OCR software which may extract raw text from the transaction receipt. The raw text may then be searched using a regex to find identifying information that may match information associated with the transaction stored in account provider system data storage 154. For example, the identifying information may include SKU level inventory information, and specific details of the individual transaction items; the OCR image may be utilized to match a transaction receipt to a particular transaction record for a user stored on account provider system 150. This may include identifying additional information about the transaction, such as the geo-location tied to the transaction and/or a timestamp of the transaction).

Poole does not teach:
the list of products;
receive…an indication of a product selected from the list of products;
provide product information related to the selected product to a best deal service; 
receive from the best deal service a product notification containing deal information based on a price paid by another participant of the best deal service related to the selected product; and
enable a payment card associated with the sales notification application executing on the processor for purchase of the selected product included in the received product notification.

Finnegan teaches:
the list of products (paragraphs 88-95, 205, 262 and Figs. 8B, 9A, 9D, and 9E:  which product tiles 904 to display on the website, e.g., by selecting one or more lists 920, including an option to view all lists or all items, or by selecting other category information; FIG. 9C shows an exemplary screen shot of a website 902c that displays items for sale whose product information was stored by a user; A list of top stored items can be user-specific based upon their browsing history and on their items stored for price-tracking and purchasing history; create a list of products displayed on the website associated with the program product that displays items for sale; See also, paragraph 50:  touchscreen);
receive…an indication of a product selected from the list of products (paragraphs 88-95 and Figs. 8B, 9A, 9D, and 9E:  e.g., user may select which product tiles 904 to display on the website, e.g., by selecting one or more lists 920, including an option to view all lists or all items, or by selecting other category information);
provide product information related to the selected product to a best deal service (paragraphs 44, 47, 94, 139, 260, 273-275, and Figs. 8-9: e.g., user may select which product tiles 904d to display on the website, e.g., by selecting one or more lists 920d or other category information. The website may display items stored as part of one or more of the lists 932 in the drop down list, e.g., a list entitled “My Wish List,” “Gift Ideas” or “Shirts.”; user can select a product on the website. In step S1246, the user can request to store the selected product by clicking the button 3216 overlaid on the app associated with the software to interface with the program product. In step S1248, the user can provide the selection information, indicating the specific size 3206 and color 3208 they wish to be tracked. In embodiments, in step S1250, the user can provide category information 3212 for the product. In step S1252, the user can provide sales notification preferences 3210. In embodiments, such preferences will identify criteria to be used in determining when the system will provide notifications of price changes to the user; may provide a user with a price notification preference setting 2910, e.g., an option to receive notifications when an item is discounted at all 3218, when an item is discounted at 25% 2920, or when an item is discounted at 50% 2922, to name a few);
receive from the best deal service a product notification containing deal information based on a price … related to the selected product (paragraphs 72, 75, 80, 86, 88, 92, 94, 109, and 120-121: e.g., provide a user with a price notification preference setting 812, e.g., an option to receive notifications when any discount is available for the item, when an item is discounted by 25%, or when an item is discounted at 50%, when an item is discounted by at least a specified amount or discounted to a certain price, to name a few; display a user's price notification preference settings 918, e.g., options to receive notifications at predetermined discounted percentages); and
enable a payment card associated with the sales notification application executing on the processor for purchase of the selected product included in the received product notification (paragraphs 55, 94, 101, and 275:  the notification may provide the option to purchase the item for sale through a third-party provider, e.g., through a payment button 1030, such as an “Express Pay” button. The user may purchase the item for sale directly by selecting the payment button 1030, which may execute the purchase without accessing the associated merchant website. The third-party provider may store user purchase information (e.g., credit card information, billing address, to name a few) enabling the user to purchase through this third-party service; The product tile 904d may also include a purchase button 912d or other link to purchase the product, e.g., a “Buy Now” button, and/or instructions on how to purchase the product; In embodiments, the item storing software 210 may provide a user with a preference setting to automatically purchase items for sale via express pay, e.g., a ‘strike price’. The purchase preference setting may provide an option to purchase items for sale when an item is discounted at all 2928, when an item is discounted at 25% 2930, or when an item is discounted at 50% 2932, to name a few. In embodiments, the software 210 may provide an option for a user to specify a discount percentage 2934 or a sale price 2936 at which the item may be automatically purchased by the system using a user's stored account information. This account information will include credit card, billing and shipping information previously provided by the user and stored in the user profile data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Poole with Finnegan because the references are analogous since they are each directed to features for providing notifications to users related to discounted items, which is within Applicant’s field of providing product notifications, and because modifying Poole to incorporate Finnegan’s product selection, notification, and payment features would provide the expected benefit of enhancing customer service by providing a convenient mechanism to enable potential customers to receive targeted notifications pertaining to items of interest at desirable pricing levels, along with the means to realize savings by executing a purchase, which benefits both the customer (via savings) as well as a seller (e.g., profit from the sale); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Poole and Finnegan do not teach:
a price paid by another participant of the best deal service. 

Keener teaches:
a price paid by another participant of the best deal service (paragraphs 5, 9, 21, and claim 7:  e.g., The display presented to the viewer of the web page will be determined by the election of preferences by the viewer. Few but not all selections permitted to user includes: a) view only purchases made by the viewer within the last one year, b) view the prices of only one item purchased, for example a dozen eggs, c) comparing the prices of a dozen eggs from all the stores from which the eggs were purchased and with all the dates of purchased, d) inflation observed in user's buying habits, for example, restaurant eating prices went up, or e) election to compare the purchase prices of the viewer's actual purchases with the prices actually paid by other consumers for the same product purchased from different stores within the same city within the same month. The invention will allow viewers to instantly know actual purchase prices paid for any item purchased within multiple geographic areas, stores, or times;  transmitting the compiled purchase information to the user of the system is by messaging, email, or web display where the information may be various buyers' actual purchase price information including but not limited to information about new low prices actually paid for a particular product by another buyer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Poole/Finnegan with Keener because the references are analogous since they are each directed to features for providing information to users related to discounted items, which is within Applicant’s field of providing product notifications, and because modifying Poole/Finnegan such that the product notification provided to the user related to a price paid by another participant of the best deal service, as taught by Keener, would provide the expected benefit of enhancing customer service by providing a convenient mechanism to enable potential customers to receive targeted notifications pertaining to items of interest at desirable pricing levels, along with the means to realize savings by executing a purchase, which benefits both the customer (via savings) as well as a seller (e.g., profit from the sale); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 21 is directed to a method that recites substantially similar limitations as those recited in claim 7 and discussed above.  Poole, in view of Finnegan/Keener, teaches a method for performing the limitations discussed above (Poole at paragraphs 1, 5, 9, and 15:  e.g., system and method; embodiments of the present disclosure provide systems and methods for generating a notification of a price change for a transaction and facilitating an associated price adjustment based on electronic image capture of a paper receipt for the transaction), and claim 21 is therefore rejected using the same references and for substantially the same reasons as set forth above.

Claim 8:  Poole further teaches a transceiver coupled to a communication interface and operable to communicate with a payment account server, and wherein the programming code of the sales notification application when executed by the processor is further operable, when establishing the linkage to the payment account and the payment card associated with the payment account, to: send a message to the payment account server, wherein the message includes authentication information usable to authenticate that the apparatus is associated with the payment account and the payment card; and receive via the communication interface an authentication message from the payment account server indicating the apparatus has been authenticated as being associated with the payment account and the payment card (paragraphs 51-55, 58, and 74:  payment gateway 134 may be an e-commerce application service provider service that authorizes payments for merchants. As such, payment gateway 134 may be a virtual equivalent of a PoS terminal and interface with, for example, a billing system of merchant system 130 and pass data to a remote processor of the merchant system; may include one or more encoders and/or decoders, one or more interleavers, one or more circular buffers, one or more multiplexers and/or de-multiplexers, one or more permuters and/or depermuters, one or more encryption and/or decryption units; Account provider system 150 may include a transaction system 152 and data storage 154. Transaction system 134 may include various hardware and software components to communicate between a merchant, acquisition system, account provider system, and/or a user device to process a transaction, such as a user purchase; may include various point of sale capabilities, including the ability to, for example, customize and resize transaction screens, work with a “touch screen” graphical user interface, enter line items, automatically look up price (sales, quantity discount, promotional, price levels), automatically compute tax, VAT, look up quantity and item attribute, display item picture, extended description, and sub-descriptions, establish default shipping services, select shipping carrier and calculate shipping charges by weight/value, support multi-tender transactions, including cash, check, credit card, and debit card, accept food stamps, place transactions on hold and recall, perform voids and returns at POS, access online credit card authorizations and capture electronic signatures).

Claims 10/24:  Poole does not teach the limitation of claims 10/24.
However, Finnegan further teaches wherein the programming code of the sales notification application is further operable, when executed by the processor, to: obtain a product from a plurality of payment card-purchased products in product purchase transactions of the payment card for inclusion and presentation in the list of the products obtained from the recognized text; and indicate to the best deal service as a user preference setting that the product information related to the products in the recognized text, and products obtained from the product purchase transactions of the payment card are to be evaluated with respect to the product information stored in a database (paragraphs 42 and 84:  user may request a product discount, which may invoke a system such as the exemplary system in FIG. 1, to extract data from the request, such as product data and/or a preference identifier. In some implementations a preference identifier may be uniquely associated with at least one of product attribute settings and at least one notification setting stored in a database and related to the product. Examples of product attribute settings include a product SKU, a product description, a size (e.g., weight, dimensions, clothing size), a color, a product type (e.g. shirt, dress, mobile phone, smart phone), a sale status (e.g. on sale, regular price, flash sale), a brand, a department (e.g., electronics, clothing, food, furniture), a category, a discount exclusion list, fabric, a fit, a style, a gender, and a condition (e.g., new, used, refurbished). The product notification setting may include a user-defined preference of when the user should be notified of discounts for the product associated with the preference identifier. For example, a user may be able to indicate that she would only like notifications of discounts once a discount is above a provided threshold, once the price of a discounted product falls below a specified threshold, once a discount for a product is available at a particular merchant, once a discount for a related product has been found, and/or under similar scenario; As described with respect to FIG. 8A, the item storing software 210 may provide other features and information, including a price notification preference setting 812g for each product in the item storing window and a product categorization option 814g. A submit button 816g may close the item storing window 802g and transmit to the item storing computer system and/or to one or more databased the product information and user preferences, e.g., price notification preferences 812g and product categorization 814g. Accordingly, information related to one or more items for sale may be stored in a stored items database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Poole/Finnegan/Keener, Finnegan’s features for obtaining a product from payment card purchased products for presentation in the list of products and indicate a user preference that the product information from the recognized text and products obtained from purchase transactions are to be evaluated with respect to the product information stored in a database, as claimed, in order to provide the expected benefit of enhancing customer satisfaction by enabling a consumer to obtain information about particular products available at desired pricing levels; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 11/25:  Poole further teaches wherein the deal information contained in the product notification further includes an indication of at least one of: the location of the sale of the selected product where a quantity discount is obtainable, a merchant name that has the selected product in stock and at the lower price than in the image of the receipt, a location relative to user-preferred locations where the selected product has a lower price than in the image of the receipt (paragraph 103: notification may include the amount of the change in price and the location of the merchant with the lower price).  

Claim 22:  Poole further teaches sending a message to the payment account server, wherein the message includes authentication information usable to authenticate that the apparatus is associated with the payment account and the payment card; and receiving via the communication interface an authentication message from the payment account server indicating the apparatus has been authenticated as being associated with the payment account and the payment card (paragraphs 51-55, 58, and 74:  payment gateway 134 may be an e-commerce application service provider service that authorizes payments for merchants. As such, payment gateway 134 may be a virtual equivalent of a PoS terminal and interface with, for example, a billing system of merchant system 130 and pass data to a remote processor of the merchant system; may include one or more encoders and/or decoders, one or more interleavers, one or more circular buffers, one or more multiplexers and/or de-multiplexers, one or more permuters and/or depermuters, one or more encryption and/or decryption units; Account provider system 150 may include a transaction system 152 and data storage 154. Transaction system 134 may include various hardware and software components to communicate between a merchant, acquisition system, account provider system, and/or a user device to process a transaction, such as a user purchase; may include various point of sale capabilities, including the ability to, for example, customize and resize transaction screens, work with a “touch screen” graphical user interface, enter line items, automatically look up price (sales, quantity discount, promotional, price levels), automatically compute tax, VAT, look up quantity and item attribute, display item picture, extended description, and sub-descriptions, establish default shipping services, select shipping carrier and calculate shipping charges by weight/value, support multi-tender transactions, including cash, check, credit card, and debit card, accept food stamps, place transactions on hold and recall, perform voids and returns at POS, access online credit card authorizations and capture electronic signatures).

Claims 9 and 23 are rejected under 35 U.S.C. §103 as unpatentable over Poole (US 2018/0189786) in view of Finnegan et al. (US 2018/0150869, hereinafter “Finnegan”) in view of Keener, Jr. et al. (US 2010/0121775, hereinafter “Keener”), as applied to claims 7 and 21 above, and further in view of Casares et al. (US 2014/0019317, hereinafter “Casares”).

Claims 9/23:  Poole does not teach the limitation of claims 9/23.
Casares teaches wherein the programming code of the sales notification application is further operable, when executed by the processor, to: select a user preference setting that product purchase transactions of the payment card are provided to the best deal service; and select another user preference setting that enables products in the product purchase transactions of the payment card to be presented in the list of products obtained from the recognized text (paragraphs 73-76, 87, and 92: consumer may be provided with an option to quickly and securely purchase the products and/or services using one or more consumer accounts, such as a Visa credit card, a gift card, and/or a credit note, by simply selecting the desired consumer account(s) and not having to manually enter specific information of the credit card, such as the cardholder's name, credit card number, expiry date, CSV number, billing address, shipping address, etc. Example embodiments also enable the consumer to perform a one-time capture of a consumer-specific account, such as a Visa card; embodiments of the administrator computing device are operable to analyze the extracted characters using a plurality of considerations, including how the extracted characters relate to other characters extracted from the receipt, knowledge of past and/or present merchant practices (such as keywords, short forms, symbols, etc.), consumer input (such as labels, whether the receipt was partially paid by the consumer, etc.; reports may be generated to provide advice on available savings for previous transactions. In this regard, example embodiments are operable to assess and advise on one or more processed transactions and perform searches, such as on the internet, for better deals (lower prices) and/or available coupons, etc. Reports may also be generated to provide advice on potential savings for future transactions. In this regard, example embodiments are operable to assess and advise on one or more processed transactions and perform searches, such as on the internet, for goods and/or services that may interest the consumer, including providing price alerts, deals and reviews; computing device will continuously and/or periodically perform searches (for a certain period, such as up to the expiry of an identified or typical refund/exchange period) of already purchased line items, such as using the internet, for better deals and/or coupons from the merchant or other merchants).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Poole/Finnegan/Keener with Casares because the references are analogous since they are each directed to features for providing information to users related to discounted items, which is within Applicant’s field of providing product notifications, and because modifying Poole/Finnegan/Keener to incorporate Casares’s features for selecting user preferences for purchase transactions provided to a best deal service and to be presented in a list of products obtained from recognized text, as claimed, in order to provide the expected benefit of enhancing customer satisfaction by enabling a consumer to obtain information about particular products available at desired pricing levels; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 12 and 26 are rejected under 35 U.S.C. §103 as unpatentable over Poole (US 2018/0189786) in view of Finnegan et al. (US 2018/0150869, hereinafter “Finnegan”) in view of Keener, Jr. et al. (US 2010/0121775, hereinafter “Keener”), as applied to claims 7 and 21 above, and further in view of Wang et al. (US 2014/0304059, hereinafter “Wang”).

Claims 12/26:  Poole, in view of Finnegan/Keener, teaches the limitations of claims 7/21 as set forth above, but does not teach the limitation of claims 12/26.
Wang teaches wherein the sales notification application is further operable to: present deal information on a map on the graphical user interface with indications of where the selected product is available to be purchased: at a lower individual price, at a quantity discount, as part of a combination sale, or as a seasonal sale (paragraph 36:  portal may be displayed summarizing information for a specific transaction, the portal including a map displaying the location of third party stores at which a lower price was found).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Poole/Finnegan/Keener with Wang because the references are analogous since they are each directed to features for providing information to users related to discounted items, which is within Applicant’s field of providing product notifications, and because modifying Poole/Finnegan/Keener to incorporate Wang’s feature for presenting deal information on a map of a graphical user interface for a selected product available at a lower individual price, as claimed, would provide the expected benefit of enhancing customer satisfaction by enabling a consumer to identify particular stores where products are available at desired pricing levels, with the added benefit of viewing the stores on a map to aid a customer in identifying the location or distance of the stores with a quick glance at the stores on a map; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 13-16 are rejected under 35 U.S.C. §103 as unpatentable over Poole (US 2018/0189786) in view of Finnegan et al. (US 2018/0150869, hereinafter “Finnegan”).

Claim 13:   Poole teaches a system, comprising:
a server including: a server processor ;a communication interface coupled to the server processor and operable to communicate with external devices; and programming code operable when executed by the server processor to interact with … an image recognition service (paragraphs 20-21 and Fig. 1:  network-enabled computer system and/or device may include, but is not limited to: e.g., any computer device, or communications device including, e.g., a server, a network appliance; data extraction processor;  The network-enabled computer systems may execute one or more software applications to, for example, receive data as input from an entity accessing the network-enabled computer system, process received data, transmit data over a network, and receive data over a network; Account provider system 150, client device 120, merchant system 130, and/or data extraction processor 140 may include at least one central processing unit (CPU), which may be configured to execute computer program instructions to perform various processes and methods; See also, paragraphs 6, 36-37, 76, 94, 99:  FIG. 4 illustrates an example method of generating a notification of a price change for a transaction and facilitating an associated price adjustment based on electronic image capture of a paper receipt for the transaction. The process 400 may begin at block 401. A client device 120 may utilize image capture system 126 to capture an image of a paper transaction receipt at block 402. Client device 120 may send the captured electronic image to data extraction processor 140, which may extract transaction data from the captured transaction receipt image); and
a mobile device including: a transceiver operable to wirelessly communicate with external devices including the communication interface; a processor; a display device controlled by the processor; a memory; and a sales notification application including programming code stored in the memory (paragraphs 9, 20-21, 26, 35, 76-79, 103, and Fig. 1: e.g., client device may include a mobile device; transmit a notification to the customer mobile device indicating that the customer has a price matched credit at the current merchant location; client device 120, merchant system 130, and/or data extraction processor 140 may include at least one central processing unit (CPU), which may be configured to execute computer program instructions; At block 412, if a price change is identified, price adjustment server 158 may automatically generate and display on client device 120 a notification of the price change; Software applications on client device 120 may include, for example, client application 124, which may be integrated with or separate from a mobile wallet application, which may be utilized to generate a notification of a price change for a transaction and to facilitate an associated price adjustment based on electronic image capture of a paper receipt for the transaction), wherein the sales notification application when executed by the processor is operable to:
obtain an image of a receipt of a product purchase transaction (paragraphs 6, 99, and Fig. 4:  e.g., client device 120 may utilize image capture system 126 to capture an image of a paper transaction receipt at block 402. Client device 120 may send the captured electronic image to data extraction processor 140, which may extract transaction data from the captured transaction receipt image);
receive recognized text of the image of the receipt from the image recognition service (paragraphs 37-39, 41-42, and 99:  content from the paper document may be extracted by the data extraction processor 140, which may include an OCR device that may convert images of text into characters. Specifically, data extraction processor 140 may enhance extract transaction receipt data from a paper receipt, which may include identifying store keeping unit (SKU) level inventory information. The specific extracted transaction information may also include specific details of the individual transaction items; The raw extracted text may also be parsed to classify the other text as belonging to a certain field. Predictive methods can be used to identify what text belongs in what field based on general properties of text in certain fields, such as dates, monetary mounts, addresses, names, etc. Numbers found on the statement can also be classified based on their location with respect to certain keywords that may be found on the statement, such as “Credit Card No.,” “Merchant Name,” “Merchant Location,” “Total Balance,” “Date,” “Time,” and so on);
obtain a list of products including product information from the received recognized text (paragraphs 37-39 and 100: The specific extracted transaction information may also include specific details of the individual transaction items; the identifying information may include SKU level inventory information, and specific details of the individual transaction items; The matches may then be used to verify that the user utilizing client device 120 actually purchased the transaction items contained on the transaction receipt to in turn verify the authenticity of the transaction receipt itself);
present, in a graphical user interface of the mobile device [information] including the product information (paragraphs 19, 32, 56, 68, 70-71, 73-74, and 94: enable touch sensitive displays; Touchscreen/display control 220 may be any device or controller that controls an electronic visual display; automatically generate and transmit an email to the customer service department of the merchant from which the transaction item was purchased, requesting a price adjustment that is credited back to the payment instrument used in making the transaction. The price adjustment amount may be the difference between the original purchase price and the current transaction price. The email may include the picture of the paper receipt captured by client device 120 and processed by image capture system);
receive, via the graphical user interface, an indication…presented in the graphical user interface (paragraphs 68 and 71: Display 222 also may be a touchscreen display that for example allows a user to interact; may receive inputs from control gestures provided by a user);
provide the product information…wherein the product information related to the selected product includes a portion of the recognized text from the receipt related to a price of the selected product, a location of a sale of the selected product, and a quantity of the selected product involved in the sale of the selected product  (paragraphs 37-39:  extracting content from transaction receipt may include utilizing OCR software which may extract raw text from the transaction receipt. The raw text may then be searched using a regex to find identifying information that may match information associated with the transaction stored in account provider system data storage 154. For example, the identifying information may include SKU level inventory information, and specific details of the individual transaction items; the OCR image may be utilized to match a transaction receipt to a particular transaction record for a user stored on account provider system 150. This may include identifying additional information about the transaction, such as the geo-location tied to the transaction and/or a timestamp of the transaction);
wherein the deal information includes an indication of a lower price than in the image of the receipt (paragraph 103: notification may include the amount of the change in price and the location of the merchant with the lower price).

Poole does not teach:
a best deal service;
the list of the products;
a selection of a product from the list of products;
provide product information related to the selected product to the best deal service; 
receive, from the best deal service, a product notification containing deal information related to the selection of the product; and
enable a payment card associated with the sales notification application executing on the mobile device for purchase of selected product based on the deal information included in the product notification.

Finnegan teaches:
a best deal service (paragraphs 3, 39, 44-47, 94, 139, 260, 273-275, and Figs. 8-9:  e.g., system may monitor the prices of the items, and when the prices satisfy the discount notification criteria, the system may notify the user that the current price of the item satisfies the user's notification criteria; user can select a product on the website. In step S1246, the user can request to store the selected product by clicking the button 3216 overlaid on the app associated with the software to interface with the program product. In step S1248, the user can provide the selection information, indicating the specific size 3206 and color 3208 they wish to be tracked. In embodiments, in step S1250, the user can provide category information 3212 for the product. In step S1252, the user can provide sales notification preferences 3210. In embodiments, such preferences will identify criteria to be used in determining when the system will provide notifications of price changes to the user; may provide a user with a price notification preference setting 2910, e.g., an option to receive notifications when an item is discounted at all 3218, when an item is discounted at 25% 2920, or when an item is discounted at 50% 2922, to name a few);
the list of products (paragraphs 88-95, 205, 262 and Figs. 8B, 9A, 9D, and 9E:  which product tiles 904 to display on the website, e.g., by selecting one or more lists 920, including an option to view all lists or all items, or by selecting other category information; FIG. 9C shows an exemplary screen shot of a website 902c that displays items for sale whose product information was stored by a user; A list of top stored items can be user-specific based upon their browsing history and on their items stored for price-tracking and purchasing history; create a list of products displayed on the website associated with the program product that displays items for sale; See also, paragraph 50:  touchscreen);
a selection of a product from the list of products (paragraphs 88-95 and Figs. 8B, 9A, 9D, and 9E:  e.g., user may select which product tiles 904 to display on the website, e.g., by selecting one or more lists 920, including an option to view all lists or all items, or by selecting other category information);
provide product information related to the selected product to the best deal service (paragraphs 44, 47, 94, 139, 260, 273-275, and Figs. 8-9: e.g., user may select which product tiles 904d to display on the website, e.g., by selecting one or more lists 920d or other category information. The website may display items stored as part of one or more of the lists 932 in the drop down list, e.g., a list entitled “My Wish List,” “Gift Ideas” or “Shirts.”; user can select a product on the website. In step S1246, the user can request to store the selected product by clicking the button 3216 overlaid on the app associated with the software to interface with the program product. In step S1248, the user can provide the selection information, indicating the specific size 3206 and color 3208 they wish to be tracked. In embodiments, in step S1250, the user can provide category information 3212 for the product. In step S1252, the user can provide sales notification preferences 3210. In embodiments, such preferences will identify criteria to be used in determining when the system will provide notifications of price changes to the user; may provide a user with a price notification preference setting 2910, e.g., an option to receive notifications when an item is discounted at all 3218, when an item is discounted at 25% 2920, or when an item is discounted at 50% 2922, to name a few);
receive, from the best deal service, a product notification containing deal information related to the selection of the product (paragraphs 72, 75, 80, 86, 88, 92, 94, 109, and 120-121: e.g., provide a user with a price notification preference setting 812, e.g., an option to receive notifications when any discount is available for the item, when an item is discounted by 25%, or when an item is discounted at 50%, when an item is discounted by at least a specified amount or discounted to a certain price, to name a few; display a user's price notification preference settings 918, e.g., options to receive notifications at predetermined discounted percentages); and
enable a payment card associated with the sales notification application executing on the mobile device for purchase of selected product based on the deal information included in the product notification (paragraphs 55, 94, 101, and 275:  the notification may provide the option to purchase the item for sale through a third-party provider, e.g., through a payment button 1030, such as an “Express Pay” button. The user may purchase the item for sale directly by selecting the payment button 1030, which may execute the purchase without accessing the associated merchant website. The third-party provider may store user purchase information (e.g., credit card information, billing address, to name a few) enabling the user to purchase through this third-party service; The product tile 904d may also include a purchase button 912d or other link to purchase the product, e.g., a “Buy Now” button, and/or instructions on how to purchase the product; In embodiments, the item storing software 210 may provide a user with a preference setting to automatically purchase items for sale via express pay, e.g., a ‘strike price’. The purchase preference setting may provide an option to purchase items for sale when an item is discounted at all 2928, when an item is discounted at 25% 2930, or when an item is discounted at 50% 2932, to name a few. In embodiments, the software 210 may provide an option for a user to specify a discount percentage 2934 or a sale price 2936 at which the item may be automatically purchased by the system using a user's stored account information. This account information will include credit card, billing and shipping information previously provided by the user and stored in the user profile data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Poole with Finnegan because the references are analogous since they are each directed to features for providing notifications to users related to discounted items, which is within Applicant’s field of providing product notifications, and because modifying Poole to incorporate Finnegan’s product selection, notification, and payment features would provide the expected benefit of enhancing customer service by providing a convenient mechanism to enable potential customers to receive targeted notifications pertaining to items of interest at desirable pricing levels, along with the means to realize savings by executing a purchase, which benefits both the customer (via savings) as well as a seller (e.g., profit from the sale); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14: Poole further teaches wherein the server is further operable to: receive, via the communication interface from the sales notification application, a product notification request including an image of a purchase receipt; forward the product notification request to the image recognition service that is operable to recognize text in the image of the purchase receipt; receive a recognition result from the image recognition service; provide the recognition result to a best deal service that is operable to parse the recognition result (paragraphs 8, 94, Fig. 4, and claim 1: e.g.,  price monitoring server may utilize a web crawler as an item level price tracker to facilitate price matching by searching for a price change of an item identified on a user's transaction receipt through the electronic data extraction. The price change may include a reduction in price, and/or an application of a coupon, credit, or rebate. If the price monitoring server identifies that the price of a previously purchased transaction item has changed, a price adjustment server may automatically generate and transmit a notification to the user indicating the price change), but does not teach receive the list of products obtained from the recognition result; and forward the list of products to the sales notification application.  
However, Finnegan further teaches receive the list of products obtained from the recognition result; and forward the list of products to the sales notification application (paragraphs 88-95 and Figs. 8B, 9A, 9D, and 9E:  e.g., user may select which product tiles 904 to display on the website, e.g., by selecting one or more lists 920, including an option to view all lists or all items, or by selecting other category information; See also, paragraphs 44, 47, 94, 139, 260, 273-275, and Figs. 8-9: e.g., user may select which product tiles 904d to display on the website, e.g., by selecting one or more lists 920d or other category information. The website may display items stored as part of one or more of the lists 932 in the drop down list, e.g., a list entitled “My Wish List,” “Gift Ideas” or “Shirts.”; user can select a product on the website. In step S1246, the user can request to store the selected product by clicking the button 3216 overlaid on the app associated with the software to interface with the program product. In step S1248, the user can provide the selection information, indicating the specific size 3206 and color 3208 they wish to be tracked. In embodiments, in step S1250, the user can provide category information 3212 for the product. In step S1252, the user can provide sales notification preferences 3210. In embodiments, such preferences will identify criteria to be used in determining when the system will provide notifications of price changes to the user; may provide a user with a price notification preference setting 2910, e.g., an option to receive notifications when an item is discounted at all 3218, when an item is discounted at 25% 2920, or when an item is discounted at 50% 2922, to name a few).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Poole/Finnegan, Finnegan’s features for receiving a list or products and forwarding it to the sales notification application, as claimed, in order to provide the expected benefit of enhancing customer service by providing a convenient mechanism to enable potential customers to receive targeted notifications pertaining to items of interest at desirable pricing levels, along with the means to realize savings by executing a purchase, which benefits both the customer (via savings) as well as a seller (e.g., profit from the sale); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 15:  Poole further teaches wherein: the best deal service is accessible by the server, and the best deal service when provided with the recognition result is operable to: parse the recognized text in the recognition result, for each product in the receipt, at least one of a price information, a product identification information, a product category information, a merchant name information, a purchase location information, and a product quantity information; and provide the at least one of the price information, the product identification information, the product category information, the merchant name information, the purchase location information, or the product quantity information parsed from the recognized text (paragraphs 37-42:  data extraction processor 140 may enhance extract transaction receipt data from a paper receipt, which may include identifying store keeping unit (SKU) level inventory information; OCR image may be utilized to match a transaction receipt to a particular transaction record for a user stored on account provider system 150. This may include identifying additional information about the transaction, such as the geo-location tied to the transaction and/or a timestamp of the transaction; The raw extracted text may also be parsed to classify the other text as belonging to a certain field. Predictive methods can be used to identify what text belongs in what field based on general properties of text in certain fields, such as dates, monetary mounts, addresses, names, etc. Numbers found on the statement can also be classified based on their location with respect to certain keywords that may be found on the statement, such as “Credit Card No.,” “Merchant Name,” “Merchant Location,” “Total Balance,” “Date,” “Time,” and so on), but does not teach the providing step as being provided to the sales notification application executing on the mobile device for use in generating the list of products.  
However, Finnegan teaches provide [information] to the sales notification application executing on the mobile device for use in generating the list of products (paragraphs 44, 47, 94, 139, 260, 273-275, and Figs. 8-9: e.g., user may select which product tiles 904d to display on the website, e.g., by selecting one or more lists 920d or other category information. The website may display items stored as part of one or more of the lists 932 in the drop down list, e.g., a list entitled “My Wish List,” “Gift Ideas” or “Shirts.”; user can select a product on the website. In step S1246, the user can request to store the selected product by clicking the button 3216 overlaid on the app associated with the software to interface with the program product. In step S1248, the user can provide the selection information, indicating the specific size 3206 and color 3208 they wish to be tracked. In embodiments, in step S1250, the user can provide category information 3212 for the product. In step S1252, the user can provide sales notification preferences 3210. In embodiments, such preferences will identify criteria to be used in determining when the system will provide notifications of price changes to the user; may provide a user with a price notification preference setting 2910, e.g., an option to receive notifications when an item is discounted at all 3218, when an item is discounted at 25% 2920, or when an item is discounted at 50% 2922, to name a few).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Poole/Finnegan to incorporate Finnegan’s feature for providing output to a sales notification application executing on a mobile device for use in generating a list of products, as claimed, in order to provide the expected benefit of enhancing customer service by providing a convenient mechanism to enable potential customers to receive targeted notifications pertaining to items of interest at desirable pricing levels, along with the means to realize savings by executing a purchase, which benefits both the customer (via savings) as well as a seller (e.g., profit from the sale); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 16:  Poole does not teach the limitation of claim 16.
However, Finnegan further teaches wherein the server is operable to: receive, via the communication interface from the sales notification application, the product information related to the selected product; forward the product information received from the sales notification application to the best deal service that is operable to obtain deal information based on the product information related to the selected product; receive the product notification containing the deal information from the best deal service; and provide the deal information to the sales notification application (paragraphs 39, 45, 54, 56-64, 72, 75, 80, 86, 88, 92-94, 109, and 120-121: e.g., receiving a request associated with a pre-defined user purchase criteria for a product of one or more products from a software application (“app”) installed on an electronic device of a user, wherein the product is stored in a user database; retrieving a pre-determined threshold price, for the product; monitoring prices for the product and at least one discount applicable to the product at one or more websites of retailers based on the pre-defined user purchase criteria and the pre-determined threshold price; based on the monitoring, determining when an effective price for the product matches the pre-defined user purchase criteria and is less than the pre-determined threshold price for the product; provide a user with a price notification preference setting 812, e.g., an option to receive notifications when any discount is available for the item, when an item is discounted by 25%, or when an item is discounted at 50%, when an item is discounted by at least a specified amount or discounted to a certain price, to name a few; display a user's price notification preference settings 918, e.g., options to receive notifications at predetermined discounted percentages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Poole/Finnegan to incorporate Finnegan’s features for receiving and forwarding product information to a best deal service and providing deal information to a sales notification application, as claimed, in order to provide the expected benefit of enhancing customer service by providing a convenient mechanism to enable potential customers to receive targeted notifications pertaining to items of interest at desirable pricing levels, along with the means to realize savings by executing a purchase, which benefits both the customer (via savings) as well as a seller (e.g., profit from the sale); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 18-20 are rejected under 35 U.S.C. §103 as unpatentable over Poole (US 2018/0189786) in view of Finnegan et al. (US 2018/0150869, hereinafter “Finnegan”), as applied to claim 13 above, and further in view of Lempel (US 2015/0161704).

Claim 18:  Poole does not teach the limitation of claim 18.
Lempel teaches wherein the server is further operable to perform functions, including functions to: receive product information from a plurality of instances of sales notification applications respectively operating on a plurality of other mobile devices; obtain transactions associated with the payment account, wherein each transaction of the obtained transactions includes product information; obtain the product information from each transaction; use the product information obtained from each transaction and the product information obtained from the plurality of instances of sales notification applications in a comparison of where the selected product is available at the lower price; and provide a result of the comparison to a product notification component (paragraphs 4-6, 21, 30, 33, 53, and Figs. 1-5:  e.g., receiving, using at least one computing device, crowdsourced item pricing information, at least some of the crowdsourced item pricing information is extracted from a plurality of receipts received from a plurality of contributing users, each receipt of the plurality identifying a seller, at least one item purchased from the seller and a corresponding price of the item; maintaining, using the at least one computing device, a data store including the crowdsourced item pricing information comprising information for each of a plurality of sellers, item information for each of a plurality of items and user information for each of the plurality of contributing users; receiving, using the at least one computing device and from a requester, an item pricing request for one or more items; and providing a response, using the at least one computing device and the crowdsourced item pricing information, the response identifying, for each item of the one or more items, a seller from the plurality of sellers determined to offer the item at a lowest item price relative to other sellers of the plurality considered for the response and the seller's price for the item; requester may ask for notification when the price of a specific item drops below a certain price threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Poole/Finnegan with Lempel because the references are analogous since they are each directed to features for providing notifications to users related to discounted items, which is within Applicant’s field of providing product notifications, and because modifying Poole/Finnegan to incorporate Lempel’s features for obtaining and using product information to provide a result of the comparison to a product notification component, as claimed, would provide the expected benefit of enhancing customer service by providing a convenient mechanism to enable potential customers to receive targeted notifications pertaining to items of interest at desirable pricing levels, along with the means to realize savings by executing a purchase, which benefits both the customer (via savings) as well as a seller (e.g., profit from the sale); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 19:  Poole does not explicitly teach the limitation of claim 19.
Lempel teaches a plurality of product notification participant mobile devices, wherein each mobile device of the plurality of the product notification participant mobile devices, includes: an instance of the sales notification application operable to be executed on a processor of each respective mobile device, and the instance of the sales notification application when executed by the processor of each respective mobile device is operable to perform further functions, including functions to: upload receipt images for aggregation by the best deal service, wherein the receipt images contain image data; wherein the best deal service is operable to: receive the uploaded receipt images from each instance of the sales notification application; obtain the recognized text in the uploaded receipt images received from each instance of the sales notification application; and utilize the recognized text in a comparison when determining deal information in response to the selected product (paragraphs 4-6, 21, 26-29, 31-35, 53, 62-63, 73, and Figs. 1-5: user computing devices…using a browser application via a network; notification module; In accordance with one or more embodiments, a requester may ask for notification when the price of a specific item drops below a certain price threshold within a given geographical region. In accordance with one or more embodiments, the notification might be made without a specific request from the requester; embodiments of the present disclosure allow for a contributor's spending to be tracked by category…may be aggregated across a number of contributors; at least some of the crowdsourced item pricing information is extracted from a plurality of receipts received from a plurality of contributing users, each receipt of the plurality identifying a seller, at least one item purchased from the seller and a corresponding price of the item; y way of a non-limiting example and while receipts provided by different establishments may use different formats, any receipt may be analyzed to determine the format of the receipt and/or the location of the information that is to be extracted, e.g., the item(s) purchased, store information, etc., from the receipt; items purchased and the price of each item purchased may be extracted from portion 206 of receipt 202. FIG. 3 shows items 212, 214, 216 and 218 included in the items listed in portion 206. Each of items 212, 214, 216 and 218 include item identification and pricing information. By way of a non-limiting example, item 212 includes item identification information comprising a product code).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Poole/Finnegan with Lempel because the references are analogous since they are each directed to features for providing notifications to users related to discounted items, which is within Applicant’s field of providing product notifications, and because modifying Poole/Finnegan to incorporate Lempel’s features for utilizing a plurality of participant mobile devices and receipt images to facilitate comparison when determining deal information in response to a selected product, as claimed, in order to provide the benefit of crowdsourced retail price information (Lempel at paragraph 1), which would aid consumers’ awareness of special prices for items without the burden of visiting the store selling the items at such special prices (Lempel at paragraph 2), which would also provide the expected benefit of enhancing customer service by providing a convenient mechanism to enable potential customers to receive targeted notifications pertaining to items of interest at desirable pricing levels, along with the means to realize savings by executing a purchase, which benefits both the customer (via savings) as well as a seller (e.g., profit from the sale); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 20:  Poole does not teach the limitation of claim 20.
 However, Lempel further teaches wherein the best deal service is operable to perform further functions, including functions to: upon receiving the uploaded receipt images from participant mobile devices, recognize one or more of price information, product identification information, product category information, merchant name information, merchant location information, and product quantity information in the recognized text by applying an image recognition algorithm operable to recognize text in the image data; and in response to the comparison, forward a portion of the recognized one or more of the price information, the product identification information, the product category information, the merchant name information, the merchant location information, and the product quantity information that corresponds to the indicated, selected product to the server for forwarding to the sales notification application (paragraphs 4-6, 30-35, 50-53, and Fig. 1-5:  e.g., at least some of the crowdsourced item pricing information is extracted from a plurality of receipts received from a plurality of contributing users, each receipt of the plurality identifying a seller, at least one item purchased from the seller and a corresponding price of the item; As shown in FIG. 3, description 304 of item 214 indicates multiple units of the same item being purchased and indicates the cost per unit. Thus, the price 308 represents the combined price of the two units of the product purchased. In accordance with one or more embodiments, this information may be extracted and stored; providing a response, using the at least one computing device and the crowdsourced item pricing information, the response identifying, for each item of the one or more items, a seller from the plurality of sellers determined to offer the item at a lowest item price relative to other sellers of the plurality considered for the response and the seller's price for the item; Returning again to the paper receipt example provided in FIG. 2, portion 206 provides a listing of the items purchased by category 210, which may be extracted and stored; requester may ask for notification when the price of a specific item drops below a certain price threshold within a given geographical region; the requested item pricing information is provided to the requester;  the item pricing information might be provided in the form of a shopping list, which identifies a seller for each requested item, and the item's seller is identified to have the lowest cost for the item relative to any other sellers considered for the item. As discussed, the sellers may be selected based on such criteria as seller location relative to another location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Poole/Finnegan/Lempel, Lempel’s features for recognizing certain information from the uploaded receipt images and forwarding the information to a sales notification application, , as claimed, in order to provide the benefit of crowdsourced retail price information (Lempel at paragraph 1), which would aid consumers’ awareness of special prices for items without the burden of visiting the store selling the items at such special prices (Lempel at paragraph 2), which would also provide the expected benefit of enhancing customer service by providing a convenient mechanism to enable potential customers to receive targeted notifications pertaining to items of interest at desirable pricing levels, along with the means to realize savings by executing a purchase, which benefits both the customer (via savings) as well as a seller (e.g., profit from the sale); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Allowable over the prior art
Claim 17 is allowable over the prior art of record of record. In particular, the prior art of record does not teach or render obvious the limitations of: wherein the best deal service is operable to use the product information forwarded from the server to perform further functions, including functions to: recognize pricing-related patterns by applying a machine learning algorithm to the received product information, wherein the received product information includes respective price information, respective product identification information, respective product category information, respective merchant name information, respective merchant location information, and respective product quantity information; identify a pricing-related pattern recognized by the machine learning algorithm from the recognized pricing-related patterns that correspond to the selected product and process the pricing-related pattern identified by the machine learning algorithm to obtain deal information for inclusion in a notification component, as recited and arranged in combination with the limitations of independent claim 13 and intervening parent claim 16.  Claim 17 is not allowed, however, because it depends from a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim(s)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vallery et al. (US 2014/0046794): discloses a shopping assistant, including features for providing alerts to users in response price reductions of particular items of interest (at least paragraphs 117 and 242).
Holly et al. (US 2008/0301006): discloses price comparisons for travel or accommodations, including a price paid by another participant of the best deal service (paragraphs 23, 27, and 35:  e.g., One embodiment identifies an online database where users input the actual prices paid for travel services and accommodations, including any discounts, coupons, or price premiums. All users registered with the database can search the database by various criteria, such as vendor name, travel dates, start and end locations, booking date, etc. The users can thus determine the prices paid by other users for a given travel service or accommodation, use the information to negotiate for better prices with the vendors, and know whether a vendor is offering a favorable price).
Eggleston, IV et al. (US 2016/0217509):  discloses features for managing electronic receipts, including analyzing current best deals for regularly purchased items and related items (paragraph 127) and providing alerts to consumers based thereon (at least paragraph 349).
Kemp et al. (US 2012/0226570):  discloses features for tracking a price change for a purchase made using a transaction card.
Where Launches Deal Alerts - First Ever Service to Push Coupons and Discounts to Consumers Based on Preference and Location. Business Wire. 21 June 2010: NA.:  discloses an automated Deal Alert service for pushing personalized deals to consumers’ mobile devices based on preferences and location.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/      Primary Examiner, Art Unit 3683
07/07/2022